Case 2:19-cv-00276-JAD-VCF Document 41 Filed 11/11/19 Page 1 of 1




                                                          ECF No. 41




       Based on the parties' stipulation [41] and good cause appearing, IT IS
    HEREBY ORDERED that THIS ACTION      ORDERIS DISMISSED with prejudice, each
    party to bear its own fees and costs. The Clerk of Court is directed to CLOSE
         Based on the parties' stipulation [41] and good cause appearing, IT IS
    THIS CASE.
     HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each
     party to bear its own fees and costs. The Clerk of Court is directed to CLOSE
     THIS CASE.
                                       _________________________________
                                                    ____
                                                       _ _________
                                                                __________
                                                                        _ _
                                       U.S. District Judg
                                                     Judge
                                                       dge Je
                                                       dg   JJennifer
                                                               nnifer
                                                                   er A
                                                                   er A.. D
                                                                          Dorsey
                                       Dated: November 16, 2019
